Citation Nr: 0723729	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-35 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to October 
1987, from November 1990 to October 1991, and from February 
2003 to March 2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which determined the veteran 
did not submit new and material evidence sufficient to reopen 
a claim entitlement to service connection for headaches.

The February 2005 rating decision also addressed issues 
pertaining to residuals of a stress fracture of the right 
foot, carpal tunnel syndrome of the left arm, and 
hypertension.  While the veteran filed a notice of 
disagreement (NOD) with respect to these issues and a 
statement of the case (SOC) was issued in August 2005, the 
veteran subsequently indicated on her VA Form 9 that she was 
not appealing these issues.  As such, the claims are no 
longer in appellate status.  38 C.F.R. § 20.200.

The de novo claim of entitlement to service connection for 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The September 1997 rating decision, which denied service 
connection for migraine headaches, was not appealed and has 
become final.

2.  The evidence submitted since a September 1997 rating 
decision was not previously submitted to agency 
decisionmakers, is neither cumulative nor redundant and, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for headaches.  


CONCLUSION OF LAW

Evidence received since the final September 1997 rating 
determination, wherein the RO denied the veteran's claim of 
entitlement to service connection for migraine headaches, is 
new and material, and the veteran's claim for headaches is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for headaches, and 
the finding that a remand for additional development of the 
claim on the merits is required, the Board finds that further 
discussion of VCAA compliance is not warranted at this time.

Analysis

The veteran seeks to reopen a claim for service connection 
for headaches last denied by the RO in September 1997.  The 
veteran did not appeal that decision and it became final.  
38 C.F.R. § 20.1103 (2006).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened; and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The record indicates that in its September 1997 rating 
decision, the RO denied service connection for migraine 
headaches on the basis that they did not occur in or were 
caused or aggravated by service.  The RO further found that 
as migraine headaches were a known clinical diagnosis, 
service connection as due to an undiagnosed illness was 
precluded by law.  Of record at the time of the September 
1997 rating decision were service medical records for the 
period of December 1986 to February 1995, which show the 
veteran reported frequent headaches on her December 1986 
enlistment examination.  The doctor noted that occasional 
headaches were relieved by aspirin.  No formal diagnosis was 
rendered.  There 
were no further complaints of headaches during that time 
frame. 

VA outpatient treatment records dated between 1992 and 1996 
show the veteran complained of severe headaches accompanied 
by photophobia, throbbing, and bright white spots prior to 
the headache.  She was diagnosed with classic migraines.

The veteran complained of headaches upon a May 1994 Persian 
Gulf War Registry examination.  Lay statements dated in 
November 1995 reveal the veteran complained of headaches 
after her return from the Persian Gulf.  They also indicate 
the veteran complained of "migraine like headaches" upon 
waking in the morning.  

Upon VA examination in November 1995 the veteran was 
diagnosed with muscle tension headaches with no evidence of 
migraine syndrome.  Upon VA neurological examination dated in 
June 1997, the veteran was diagnosed with migraine headaches 
without aura.  

Evidence submitted subsequent to the September 1997 rating 
decision includes service medical records from the February 
2003 to March 2004 period of active duty service.  These 
contain complaints of headaches in 2003.  The veteran was 
diagnosed with muscle tension headaches versus migraine 
headaches in September 2003.  

VA outpatient treatment records dated in May 2004 diagnosed 
likely tension headaches.  Additional service medical records 
received from the veteran in 2004 and 2006 contain complaints 
of headaches.  VA outpatient treatment records dated in April 
2005 diagnosed migraine headaches.

The veteran testified before the Board in September 2006.  
She and her representative argued that her claim was 
adjudicated incorrectly.  Specifically, 
they asserted that headaches pre-existed military service and 
were aggravated by 
the stress of deployment and environmental hazards.  

As noted above, the September 1997 rating decision did deny 
the claim for migraine headaches on the basis that they were 
not aggravated by service.  However, the decision was made 
based upon service medical records for the period of December 
1986 to February 1995, which were devoid of treatment for 
headaches beyond the initial notation upon the December 1986 
enlistment examination.  

Since September 1997, service medical records from the 
veteran's February 2003 to March 2004 period of active duty 
service were submitted showing complaints of headaches.  
Pursuant to 38 U.S.C.A. § 1111, every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.    

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  

Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); 38 U.S.C.A. § 1153.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).

The new service medical records containing in-service 
complaints of headaches, when considered by themselves or 
with previous evidence of record, relate to an unestablished 
fact necessary to substantiate the veteran's claim.  
Therefore, the veteran's claim of entitlement to service 
connection for headaches is reopened.  
See 38 C.F.R. § 3.156(a).  

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for headaches is reopened, 
and the appeal is granted to this extent only.


REMAND

Having reopened the veteran's claim of service connection for 
headaches does not end the Board's inquiry.  Rather, the 
Board must now consider the merits of the claim for service 
connection.  However, the Board finds that additional 
development is necessary prior to a final adjudication of the 
merits of the veteran's claim.

Further, the veteran testified in April 2006 that she was 
treated for her headaches by VA.  The last VA outpatient 
treatment records associated with the claims folder are dated 
in April 2005.  Records dated after April 2005 must be 
obtained upon remand.  Id.

Finally, once the development above has been completed, the 
Board finds it is necessary under the VCAA for the veteran to 
be afforded a VA examination prior to disposition of her 
claim on the merits.   38 U.S.C.A. § 5103A(d).  In this 
regard, as previously noted, the veteran contends that while 
headaches pre-existing her active duty service, they were 
aggravated by the stress of deployment and environmental 
hazards.  A review of the service medical records show the 
veteran reported frequent headaches upon a December 1986 
report of medical history.  Entries dated between 2003 and 
2006 contain complaints of headaches.  In 2003, they were 
thought to be muscle tension headaches versus migraines.  
Post-service, the veteran has been variously diagnosed with 
tension and migraine headaches.  

The veteran must be examined for the purpose of having a 
medical specialist express an opinion as to whether the 
veteran current nature of her headaches and whether said 
headaches were aggravated by her active duty service beyond 
the natural progress of the disease.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.306.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
an examination has been authorized and scheduled is required 
to report for such examination.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend a scheduled medical examination.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction a claim reopened after 
prior denial, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain VA outpatient 
treatment records of the veteran dated 
after April 2005 from the North Little 
Rock VA Medical Center.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.

2.  Thereafter, the AOJ should afford the 
veteran a VA neurological examination to 
determine the nature of her headaches and 
whether such were aggravated by her 
active service.  The claims folder should 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  

Following review of the claims file and 
examination of the veteran, the examiner 
should provide a diagnosis of her 
headache disorder and should render an 
opinion as to whether the veteran's pre-
existing headaches underwent a permanent 
increase in severity of the underlying 
disability during the veteran's active 
duty service.  If so, the examiner should 
indicate whether the condition worsened 
beyond the natural progress of the 
disorder.  The examiner should provide 
the complete rationale for any opinions 
expressed.

3.  Thereafter, after the completion of 
any indicated additional development, the 
AOJ should readjudicate the headache 
claim on appeal.  If the benefit sought 
on appeal remains denied, the veteran and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  Appropriate time is to be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


